Citation Nr: 0427971	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-11 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969, and from November 1969 to August 1971.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

The Board observes that the veteran originally filed claims 
in January 2002 for an increased evaluation for hypertension, 
and for service connection for diabetes mellitus.  After the 
October 2002 rating decision denied both claims, however, the 
veteran only filed an appeal with respect to the issue of 
entitlement to an increased rating for hypertension; 
accordingly, this is the only claim before the Board for 
review at this time.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2003).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  See VAOPGCPREC 9-
99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the veteran is not prejudiced, in 
that the matter in question (entitlement to service 
connection for diabetes mellitus) has not been certified for 
appeal, the appellant has offered no argument or evidence 
pertinent to such matter, and there is not otherwise any 
indication that he is of the belief that such matter is in 
appellate status.

The Board further observes that in his November 2002 notice 
of disagreement, however, the veteran does appear to be 
raising a claim of entitlement to service connection for a 
mental disorder (claimed as paranoid schizophrenia), as 
secondary to his service-connected hypertension.  The Board 
therefore refers this matter to the RO for any necessary 
action.
 

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Medical evidence does not show that the veteran's 
hypertension is manifested by a diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including § 
4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  

After the veteran filed his claim in January 2002, the RO 
transmitted a VCAA letter to him in August 2002.  This letter 
advised the veteran of VA's duties to notify and assist him 
in substantiating his claim under the VCAA, and also advised 
him of the delegation of responsibility between VA and the 
veteran in obtaining information and evidence in support of 
his claim.

The August 2002 letter told the veteran that in order to 
establish entitlement to an increased evaluation for his 
service-connected hypertension, the evidence must show that 
his hypertension had become worse or had increased in 
severity.  The RO advised the veteran that VA must make 
reasonable efforts to help him get evidence necessary to 
support his claim, and that the RO would help him get such 
documents as medical records, employment records or records 
from other Federal agencies.  The RO advised that the veteran 
must provide enough information about these records so that 
it would be able to request them from the person or agency 
who has the records.  The RO also notified the veteran that 
it was still his responsibility, however, to support his 
claim with appropriate evidence.  The RO further indicated 
that it would assist the veteran by providing a medical 
examination or getting a medical opinion, if it decided that 
such information was necessary to make a decision on his 
claim.  

The RO also told the veteran in August 2002 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claims.  Moreover, the RO specifically noted that, based 
upon the veteran's return of an appropriately completed 
consent form, it was obtaining his record of treatment from 
H.K., M.D.  The RO also advised the veteran that he would be 
scheduled for a VA examination in support of his claim.    

To further aid with his claim, the August 2002 letter 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain for him, and asked the veteran to send in any evidence 
in his possession that the RO needed for his claim.  

The RO then denied an increased evaluation for the veteran's 
service-connected hypertension in an October 2002 rating 
decision.  This decision listed all evidence considered in 
support of the claim, including private treatment reports 
from Dr. K., the results of a September 2002 VA examination, 
and an August 2002 VA treatment report.  The RO informed the 
veteran that the evidence of record did not show blood 
pressure readings sufficient to increase his disability 
evaluation beyond his previously assigned 10 percent rating.

Then, in a statement of the case issued in March 2003, the RO 
again informed the veteran of the information and evidence 
needed to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 
5103.  The RO also reviewed additional medical evidence, in 
the form of more private treatment records, and again 
informed the veteran of the reasons for which his claim was 
denied, the evidence it considered in denying the claim, and 
the evidence the veteran still needed to submit in order to 
substantiate his claim.  The RO also provided the text of 
several VA regulations pertinent to the claim, including: 
38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA 
assistance in developing claims); 38 C.F.R. § 3.321 
(extraschedular rating considerations); 38 C.F.R. § 4.1 
(essentials of evaluative rating); 38 C.F.R. § 4.2 
(interpretation of examination reports); 38 C.F.R. § 4.6 
(evaluation of evidence); 38 C.F.R. § 4.7 (higher of two 
evaluations); and 38 C.F.R. § 4.104, Diagnostic Code 7101 
(schedule of ratings for the cardiovascular system, 
specifically hypertension).  38 C.F.R. Parts 3 and 4 (2003).  
The RO then advised the veteran that the evidence still did 
not demonstrate a current pattern of high blood pressure 
readings in a range sufficient to increase his disability 
rating beyond 10 percent.

Finally, in an October 2003 letter, the RO informed the 
veteran that his claim was ready for transfer to the Board 
for evaluation.  This letter advised the veteran of how he 
could then submit additional evidence or information.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

Furthermore, because VCAA notice in this case was provided to 
the veteran prior to the initial RO determination, the timing 
of the notice also complies with the express requirements of 
the law as found by the Court in Pelegrini II.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file now 
contains records of private treatment (as identified and/or 
provided by the veteran), as well as records of VA medical 
treatment, containing notations of blood pressure readings, 
dated from approximately June 1972 to April 2004.  


The Board notes that at a hearing before the undersigned in 
March 2004, the veteran presented additional medical 
evidence, accompanied by his signed waiver of the need for 
the RO to first consider this evidence in support of his 
claim.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Then, in April 
2004, after the undersigned held the record open for another 
60 days for the submission of more evidence, the veteran 
submitted additional medical reports to the Board, again 
accompanied by his authorized waiver of RO review.  
Therefore, there is no need for the claim to be returned to 
the RO for its initial consideration of such evidence at this 
time; the Board may instead proceed with its evaluation of 
the appeal.  Id. 

Further, the duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2003) (emphasis added).  Accordingly, the 
veteran was afforded a VA examination in September 2002, and 
he underwent pertinent diagnostic testing in conjunction with 
this evaluation.  

The veteran has not identified any additionally available 
evidence for consideration in this appeal.  Under the facts 
of this case, then, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.


Applicable Law

The veteran filed his claim for an increased rating in 
January 2002.  The Board has reviewed the history of the 
veteran's disability.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, however, the current level of disability 
is of primary concern.  Therefore, the veteran's most recent 
medical records are the most relevant to the claim now before 
the Board.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As such, although the record now contains additional 
medical reports that date back into the early 1970's, the 
Board will focus on reports of the veteran's hypertension as 
dated from approximately January 2001 forward (a year prior 
to the date of the claim).  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 
2002); 38 C.F.R. § 3.400(o)(1) (2003).  An award of increased 
disability compensation, however, shall be effective from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year of such date; otherwise, the 
increase shall be effective from the date of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003); see also Harper v. Brown, 10 Vet. App. 125, 126-7 
(1997).  Evidence contained in the claims folder showing that 
an increase in disability was ascertainable up to one year 
before the claim was filed will be dispositive.  See Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  For an increased rating claim, however, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected hypertension is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent 
rating for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is assigned when diastolic 
pressure is predominantly 100 or more, or if systolic 
pressure is predominantly 160 or more.  A 10 percent 
evaluation is also the minimum to be assigned for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or for systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Finally, a 
maximum 60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note 
(1).

Analysis

In May 1991, the RO granted the veteran service connection 
for hypertension and awarded him a 10 percent rating, 
effective from August 1990.  The RO denied requests for 
evaluations in excess of 10 percent in rating decisions dated 
in January 1992 and April 1992.  The veteran filed his 
pending claim in January 2002. 

The veteran states that his high blood pressure often limits 
his daily activities, including his current work as a school 
janitor, as well as his ability to participate in physical 
activities such as sports.  He reports that he often suffers 
from headaches, as well as dizziness, as a result of his 
hypertension.  He veteran testified in March 2004 that he 
regularly uses two medications to control his high blood 
pressure, which he has had since active service.  In an April 
2004 statement, he reported using up to five different 
medications for this disability.  

In order for the veteran to receive a higher evaluation for 
his service-connected hypertension, as noted earlier, the law 
requires that there must be medical evidence of an average of 
higher blood pressure readings, either systolic or diastolic, 
than has been recorded during the time of prior evaluations 
for this disability.  Specifically, there needs to be 
evidence of a predominant record of systolic readings at 200 
or higher, or diastolic readings at 110 or higher, in order 
for the veteran to be eligible for at least a 20 percent 
rating for his hypertension.  38 C.F.R. § 4.104, DC 7101.  
Importantly, VA's Schedule for Rating Disabilities (Rating 
Schedule) makes no allowance for the use of medication to 
control high blood pressure when determining whether a rating 
of more than 10 percent is warranted.  Id.

A February 2001 private medical treatment report listed a 
blood pressure reading of 140 systolic over 98 diastolic, 
neither of which is high enough to warrant a 20 percent 
evaluation under DC 7101.

A September 2001 private medical treatment report listed a 
blood pressure reading of 150 systolic and 106 diastolic, 
neither of which is high enough to warrant a 20 percent 
evaluation under DC 7101.

A January 2002 private treatment report notes a blood 
pressure reading of 146 systolic over 94 diastolic, again not 
high enough to warrant a 20 percent rating.  

At the veteran's September 2002 VA examination, the following 
blood pressure readings were taken: 156 systolic over 87 
diastolic (while sitting); 143 systolic over 95 diastolic 
(while standing); and 146 systolic over 84 diastolic (while 
lying down).  The examiner diagnosed hypertension.  Again, 
these readings are not high enough to warrant an evaluation 
in excess of 10 percent.

In March 2004, the veteran provided a list of 17 days of 
blood pressure readings, dated from March 10, 2004, to March 
30, 2004, with three readings taken for each day.  The 
veteran has reported that he uses an automatic machine to 
measure his blood pressure, and the Board will afford him all 
benefit of the doubt and consider his personal record of 
blood pressure readings as competent medical evidence for 
this appeal.  38 C.F.R. § 3.102.  Of these 17 days of 
readings, the veteran's systolic pressure never reached the 
level of 200 (as required for the assignment of a higher 20 
percent evaluation).  The veteran's diastolic readings were 
at or above 110 (as required for a 20 percent evaluation) on 
four occasions: once on March 10, 2004 (112); once on March 
13, 2004 (110); twice on March 22, 2004 (111, 115); and twice 
on March 23, 2004 (117, 112).

At his hearing before the undersigned in March 2004, the 
veteran testified that his highest blood pressure reading in 
the past year was around 201-203 systolic over 150 diastolic.  
There is, however, no medical evidence of record to confirm 
this, and the veteran did not identify any outstanding 
medical records that would document a reading at this level.  
Absent any such record, the Board may also not accept the 
veteran's testimony as proof of this level of hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In April 2004, the veteran provided a list of 10 days of 
blood pressure readings, dated from March 10, 2004, to March 
30, 2004, with one reading taken per day.  Again, the 
veteran's systolic pressure never reached the level of 200, 
but his diastolic pressure was at or above 110 on four 
occasions: 112 on April 4, 2004; 113 on April 5, 2004; 110 on 
April 8, 2004; and 114 on April 9, 2004.  

In this case, then, many of the blood pressure readings of 
record for the period of the claim (dated in February 2001, 
September 2001, January 2002, and September 2002) simply do 
not demonstrate either systolic or diastolic pressure that 
approximates the level necessary for the assignment of a 20 
percent (or higher) evaluation for service-connected 
hypertension under DC 7101.  The only readings that do 
approach that level are diastolic readings for four days out 
of 17 measured in March 2004, and diastolic readings for four 
days out of 10 measured in the month of April 2004.  The 
Board finds that these readings, unfortunately, do not 
represent predominant diastolic readings at 110 or above, as 
necessary for a 20 percent evaluation under DC 7101.   
38 C.F.R. § 4.104.  Indeed, these higher diastolic readings 
do not represent even half of the readings taken in these two 
months.  As such, the Board finds that a higher rating of 20 
percent for service-connected  hypertension is not for 
assignment here.  38 C.F.R. § 4.7.

Furthermore, the Board has reviewed the Rating Schedule in 
order to identify other diagnostic codes that may apply to 
afford the veteran a rating in excess of 10 percent in this 
case.  Notably, however, Diagnostic Code 7101 is specifically 
tailored to the evaluation of hypertension.  Furthermore, the 
Board observes that there does not appear to be another 
similar diagnostic code contained in the Rating Schedule so 
as to be used to rate the veteran's disability by analogy.  

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that the veteran's 
service-connected hypertension has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the currently assigned 10 percent rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
so it must be denied.



ORDER

An evaluation in excess of 10 percent for service-connected 
hypertension is denied. 


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



